PER CURIAM.
Appellant, Ricky E. Kelly, Sr., appeals the order of the Florida Unemployment Appeals Commission reversing the Unemployment Appeals Referee’s order awarding unemployment compensation benefits to appellant. On appeal, appellant raises two issues. First, appellant argues that the Commission erred in reversing the referee’s factual finding that appellant was discharged for reasons other than misconduct, such finding being supported by competent, substantial evidence. We agree. The order of the Commission is reversed and the case remanded to the Commission for entry of an order consistent with this opinion. In light of this disposition, we find it unnecessary to address the second issue raised on appeal.
REVERSED and REMANDED for entry of an order consistent with this opinion.
MINER, WEBSTER and MICKLE, JJ., concur.